DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
RESPONSE TO AMENDMENT
	The arguments filed on 7/19/22 are acknowledged.  Claims 1-16, 18, 19, 21 and 25-33 have been canceled.  Claims 17, 20, and 22-24 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 20, and 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murschall USPA_20020128358_A1 in view of Wakamura JP_2001071438_A (See Machine English translation) and Im USPA_20120252947_A1.
1.	Regarding Claims 17, 20, and 22-24, Murschall discloses a flame-retardant film (Title) that does not embrittle at high temperatures (corresponds to claimed insulative film) (paragraph 0007); wherein said film comprises a core layer and an outer layers (“outer layer” will correspond to claimed film upper layer of instant, independent Claim 17) wherein all the layers can comprise PET (paragraph 0023).  It can be further said that said core layer can correspond to the claimed film lower layer of instant, independent Claim 17.  Murschall explicitly discloses that its film can comprise just one “core layer” (correspond to the claimed film lower layer of instant, independent Claim 17) and just one “outer layer” (corresponds to claimed film upper layer of instant, independent Claim 17) (paragraph 0023); thereby meeting the claimed “consisting of” language in instant, independent Claim 17.  Moreover, the fact that these two layers are in contact with one another fulfills the claimed “bound” limitation. Murschall also discloses that said outer layer (corresponds to claimed film upper layer of instant, independent Claim 17) can contain a flame retardant while said core layer (corresponds to claimed film lower layer of instant Claim 17) does not contain it or may contain it too (paragraphs 0025, 0027).  Murschall discloses that phosphor-containing flame retardants can be used (corresponds to claimed halogen-free retardant) (paragraphs 0019, 0072; Claim 4) or bromine and chlorine-containing flame retardants (corresponds to claimed halogenated flame retardants) (paragraph 0018); wherein the concentration of said flame retardants can range from 0.5 to 30 wt% based on the weight of the PET layer or a ratio of 10:90 (paragraph 0017); as is being claimed by Applicants in Claims 20 and 22.  Furthermore, Murschall discloses that the total thickness of said film can range from 5 to 300 microns (Abstract) which overlaps with Applicants’ claimed range in Claim 23.  Although Murschall does not disclose the claimed thickness relationships of instant Claim 17, it would be expected for one of ordinary skill in the art to know how to vary the thicknesses based on end-user specifications.  Moreover, generally, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955). Applicants have not demonstrated any unexpected or unusual results, which accrue from the instant thickness ranges. Murschall discloses forming its films via co-extrusion (paragraph 0038) as is being claimed by Applicants in Claim 24.  
2.	However, Murschall does not explicitly disclose using the claimed silicon-containing flame retardant in its outer layer (upper “outer layer” will correspond to claimed film upper layer of instant, independent Claim 17).  Also, Murschall does not disclose using polycarbonate in its outer layer (upper “outer layer” will correspond to claimed film upper layer of instant, independent Claim 17).
3.	Wakamura discloses a fire-resistant three-layered resin sheet for insulating sheet for electronics (Derwent Abstract Title) wherein the intermediate (corresponds to film lower layer of instant, independent Claim 17) can be made of PET while both outer layers (corresponds to film upper layer of instant, independent Claim 17) can be made of polycarbonate (Derwent Abstract).  More specifically, Wakamura utilized polycarbonate for all of its outer layers (corresponds to film upper layer of instant claim 17) in its inventive Examples 1-6 while using PET in its intermediate (corresponds to film lower layer of instant, independent Claim 17) layer (paragraph 0042).  Wakamura discloses that its invention resulted in superior mechanical properties, electrical insulation, and dimensional stability (Derwent Abstract).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the outer layer (corresponds to film upper layer of instant claim 17), of Murschall, by using polycarbonate as found in the outer layers, of Wakamura.  One of ordinary skill in the art would have been motivated in doing so in order to obtain superior mechanical properties, electrical insulation, and dimensional stability.  
5.	Im discloses using a polycarbonate composition containing a silicon compound (corresponds to claimed silicon-based limitations in instant Claim 17) which results in excellent heat resistance and flame retardancy (paragraph 0050).  Im further discloses that said polycarbonate composition can be used as an insulating film for an electronic product (paragraph 0077).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polycarbonate outer layer (corresponds to film upper layer of instant claim 17) composition, of Murschall in view of Wakamura, by the addition of silicon compounds, of Im, to gain excellent heat resistance and flame retardancy in insulating films for electronic products.
Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. 
Applicants state: “Applicants respectfully submit that the Examiner has misconstrued Murschall in the Examiner’s rationale to support the allegation that the combination of Murschall, Wakamura and Im as rendering obvious Applicants’ claims. When the Examiner refers to a “core layer” of Murschall as reading on only 2-layer film compositions, Applicants point out that all references to a “core layer” in the compositions of Murschall pertain to only 3-layer film compositions, wherein the “core layer” is the central layer bounded by and bonded to 2 outer layers. See Murschall at paragraphs [0023]-[0025]. Applicants’ claims in the application pertain in relevant part to 2-layer insulation film compositions consisting of a film upper layer that contains a flame retardant and a film lower layer that does not contain a flame retardant, without an intervening “core layer” as referenced by Murschall.”
The Examiner respectfully submits that Murschall explicitly discloses that its film can comprise just one “core layer” (correspond to the claimed film lower layer of instant, independent Claim 17) and just one “outer layer” (corresponds to claimed film upper layer of instant, independent Claim 17) (paragraph 0023); thereby meeting the claimed “consisting of” language in instant, independent Claim 17.  Paragraph 0023 states: “The transparent polyethylene terephthalate film which comprises at least one flame retardant may have one layer or else more than one layer. In the embodiment having more than one layer, the film has a structure of at least one core layer and at least one outer layer, and particular preference is given here to a three-layer structure of type A-B-A or A-B-C” (emphasis added). Murshcall is clear in stating that the core layer can be just “one” layer and just “one” outer layer. The fact that Murschall immediately follows it up with preference being given to a three-layer structure indicates that a two-layer film is within its scope but three-layers is preferred. A non-preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 27, 2022